A CONVEYANCE of real estate was, by the contract of the parties, to be executed on payment of the purchase-money; and the money was to be paid on or before the first of May, 1834, The money was tendered, and the deed demanded, on the 29th of April, 1834. Held, that the tender and demand were valid.
If the vendor in such case, having by the contract the right to designate the point, between two given points, for the beginning corner of the tract, refuse, when properly applied to, to exercise that right,—the point may be designated by the vendee.